Matter of Lisa W. v John M. (2015 NY Slip Op 07438)





Matter of Lisa W. v John M.


2015 NY Slip Op 07438


Decided on October 13, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2015

Mazzarelli, J.P., Renwick, Andrias, Manzanet-Daniels, JJ.


15849

[*1] In re Lisa W., Petitioner-Respondent,
vJohn M., Respondent-Appellant.


Andrew J. Baer, New York, for appellant.
Lisa W., New York, respondent pro se.
Julian A. Hertz, Somers, attorney for the child.

Order, Family Court, New York County (Fiordaliza A. Rodriguez, Special Referee), entered on or about May 20, 2014, which upon a fact-finding determination that respondent committed the family offenses of harassment in the second degree, criminal mischief in the fourth degree and disorderly conduct, granted a final order of protection against respondent in favor of petitioner and her son Aaron for a period of two years from the date of issuance, unanimously modified, on the law and the facts, to the extent of vacating the findings of criminal mischief in the fourth degree and disorderly conduct, and otherwise affirmed, without costs.
To the extent the order was based on criminal mischief and disorderly conduct, the determination was unsupported by the record (see Matter of Janice M. v Terrance J., 96 AD3d 482, 483 [1st Dept 2012]; Penal Law §§ 145.00, 240.20). However, the court's finding that respondent committed harassment in the second degree has a sound and substantial basis in the record (see Matter of Everett C. v Oneida P., 61 AD3d 489 [1st Dept 2009]; Penal Law § 240.26 [3]). The court's finding that petitioner's testimony was more credible than respondent's testimony is entitled to great deference (see Matter of Peter G. v Karleen K., 51 AD3d 541 [1st Dept 2008]). Accepting petitioner's version of the facts as true, petitioner was threatened, or at [*2]least seriously annoyed, by respondent's repeated, strange and threatening behavior in September and October of 2012.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2015
CLERK